Order granting defendant’s motion to dismiss complaint modified by striking therefrom the words “ unless plaintiff forthwith notices the ease for the November term and files his note of issue,” and as so modified affirmed, with ten dollars costs and disbursements to appellant. This action has been at issue since the 3d day of August, 1929. A delay of more than four years in noticing the case for trial is plainly unreasonable unless such delay is satisfactorily excused. Even if the excuse here presented were sufficient in itself, that is, that the plaintiff was unable to pay the fee to have the cause of action placed upon the Trial Term calendar, there is no proof of facts upon which that excuse can be predicated. The affidavit submitted in opposition is clearly insufficient. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.